          CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 1 of 18



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA


    INSIGNIA SYSTEMS, INC.,                          Civ. No. 19-cv-1820 (MJD/BRT)

                              Plaintiffs,
    v.

    NEWS CORPORATION, NEWS                                    RULE 26(f) REPORT 1
    AMERICA MARKETING FSI L.L.C.,
    and NEWS AMERICA MARKETING
    IN-STORE SERVICES L.L.C.,

                              Defendants.


   The parties/counsel identified below conferred as required by Fed. R. Civ. P. 26(f)
and the Local Rules, on September 5, 2019, and prepared the following report.

    The initial pretrial conference required under Fed. R. Civ. P. 16 and LR 16.2 is
scheduled for October 4, 2019, before United States Magistrate Judge Becky R. Thorson
in Courtroom 6A of the U.S. Courthouse in, St. Paul, Minnesota.

       For the Court’s convenience, the parties’ competing proposals regarding
scheduling are summarized in Exhibit A. Other competing proposals are indicated below
by the headings “Plaintiff Proposes” and “Defendants Propose.”

(a) Rule 7.1 Disclosures.

         The parties must comply with Rule 7.1, if applicable:

         (1) For plaintiff:

                    Rule 7.1 does apply. Plaintiff’s Rule 7.1 statement has been filed. Dkt. 2.

         (2) For defendants:



1
       This form is based on the forms found on the Court’s website under the Court
Forms tab, in the “Pretrial, Discovery and Trial Forms” section and is further customized
by Magistrate Judge Thorson. http://www.mnd.uscourts.gov/local_rules/forms/Rule26f-
report-non_patent.pdf
     CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 2 of 18



              Rule 7.1 does apply. Defendants’ Rule 7.1 statements have been filed. Dkt.
              20-22.

(b) Description of the Case.

    (1) Concise factual summary of Plaintiff’s claims/defenses:

              News and Insignia are third-party providers of in-store promotion products
              and services (“ISPs”) sold to consumer-packaged-goods companies
              (“CPGs”) for placement in retail grocery stores, drugstores, and dollar stores.
              News has acquired and maintained a monopoly in this market through
              exclusionary agreements with retailers and CPGs and other illegal conduct.
              Insignia, specifically, has been substantially foreclosed from selling ISPs to
              the vast majority of CPGs. This has caused Insignia to incur lost sales and
              profits, higher costs, loss of good will, and a substantial decline in the value
              of its publicly traded stock.

              Insignia asserts claims for monopolization and attempted monopolization
              under Section Two of the Sherman Act, 15 U.S.C. § 2, and Section 325D.52
              of the Minnesota Antitrust Act, Minn. Stat. § 325D.52 (Counts I-II, VII-
              VIII), exclusive dealing under Section One of the Sherman Act, 15 U.S.C.
              § 1, and Section 325D.53 of the Minnesota Antitrust Act, Minn. Stat.
              § 325D.53 (Counts III, IX), conspiracy to monopolize under Section Two of
              the Sherman Act, 15 U.S.C. § 2 (Count IV), and tortious interference with
              business relationships and tortious interference with contract (Counts V-VI).

              In response to Defendants’ counterclaim for breach of contract, Plaintiff
              asserts, among other things, that Defendants fail to state a claim, and that
              Defendants’ counterclaim is void as a matter of public policy. Given the
              Court’s request for a “concise” summary, Plaintiff will let Defendants’
              breathless account of its counterclaim speak for itself, except to say that none
              of Defendants’ arguments should delay any discovery from proceeding in
              this case, as discussed further in section (e) below.

       (2) Concise factual summary of claims/defenses of Defendants News Corporation,
       News America Marketing FSI L.L.C. (“NAM FSI”), and News America
       Marketing In-Store Services L.L.C. (“NAM In-Store” and with NAM FSI,
       “NAM”) (collectively, “Defendants”) 2:


2
      NAM In-Store is an advertising and promotion company offering in-store
marketing services such as floor and shelf advertising, at-shelf coupon dispensers,
shopping cart advertisements, and other advertising and promotion products in


                                              2
    CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 3 of 18



      Before the Court is called upon to manage complex discovery and to evaluate
      Insignia’s antitrust claims, Defendants will ask the Court to consider the threshold
      question whether the Complaint should have ever been filed. The issue is not the
      traditional question whether plaintiff has stated a claim under Rule 12(b)(6), but
      whether plaintiff has violated an explicit undertaking made in this Court and filed
      a pleading that cannot be permitted to serve as the basis for further proceedings.

      From 2004 to 2011, Insignia and NAM In-Store litigated over and then, under this
      Court’s close supervision, settled disputed claims, in a 2011 Settlement
      Agreement that bound the parties not only to a final resolution of Insignia’s
      claims, but explicitly forbade Insignia from making any use of the matters and
      alleged events that preceded the 2011 Settlement. Insignia covenanted not to re-
      assert against the Defendants ever again, in any court, the Released Matters
      (which, pursuant to a general release, covered every conceivable claim up through
      the date of the release) “and/or the underlying facts or conduct supporting the
      Released Matters.”

      Additionally, this Court entered an order dated February 10, 2011 retaining
      jurisdiction to enforce the parties’ Settlement Agreement and designating then
      Magistrate Judge Boylan to serve as Special Master to resolve any disputes
      regarding enforcement or interpretation of the Agreement. (See Order dated
      February 10, 2011, attached hereto as Exhibit B.)

      This summer, Insignia proceeded to file the Complaint that is now before this
      Court, which pleading is filled with assertions about alleged speech and conduct
      by NAM executives from as far back as 1999. In fact, Insignia’s own pleadings in
      the litigation settled in 2011 rely upon and provide dates for many of the exact
      same words and alleged events that are found undated in the “new” Complaint.
      Even Insignia’s allegations about NAM’s growth of its market share in the “new”
      Complaint measure from 2009, in a transparent effort to leverage Released
      Matters that Insignia had covenanted not to exploit, let alone to relitigate in this
      Court. Defendants will demonstrate to the Court that Insignia’s “new” Complaint
      indisputably and repeatedly relies on Released Matters. Whether Insignia filled
      the “new” Complaint with Released Matters because Insignia’s allegations about
      events post-2011 simply would not support a lawsuit, or because Insignia did not
      consider its prior undertakings in this Court, is for present purposes not




supermarkets, drug stores, and other retail outlets. News Corporation and News America
Marketing FSI L.L.C. (“NAM FSI”) do not conduct the business that is the purported
subject of the claims asserted in Plaintiff’s Complaint.


                                            3
     CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 4 of 18



       particularly relevant; what cannot be reasonably disputed is that the “new”
       Complaint cannot define the metes and bounds of this litigation. 3

       Defendants have asserted a counterclaim for Insignia’s breach of contract, and will
       promptly file within 30 days a dispositive motion for judgment on the pleadings
       based on this record, pursuant to Rule 12(c), with relief to include: an order
       striking or dismissing the Complaint with a direction that any pleading that is re-
       filed must comply with the 2011 Settlement Agreement; and an award of
       attorney’s fees incurred in responding to a pleading that Insignia covenanted and
       agreed never to file. 4

       Defendants deny Insignia’s claims as to relevant market, exclusionary conduct,
       causation and damages. CPGs have a multitude of options for promoting their
       products, which NAM’s in-store promotions compete against. Any damages
       Insignia complains of are attributable to other factors, including lawful
       competition. But these are all matters to be taken up once Insignia has filed a
       Complaint that is consistent with its prior undertakings in this Court.

    (3) Statement of jurisdiction (including statutory citations):

              This Court has subject matter jurisdiction under 28 U.S.C. §§ 1337
              commerce and antitrust regulation) and 1331 (federal question), as this
              action arises under Sections One and Two of the Sherman Act, 15 U.S.C.
              §§ 1, 2. This Court has jurisdiction over the state-law claims and
              counterclaim under 28 U.S.C. § 1367 (supplemental) and § 1332
              (diversity).

              In addition, Defendants note that, pursuant to a February 10, 2011 order,
              Exhibit B, this Court has retained jurisdiction to enforce the parties’
              Settlement Agreement and designated then-Magistrate Judge Boylan to

3
        After NAM brought these issues to light in its Answer and Counterclaim,
Insignia’s lawyers filed a letter on the docket in the prior, dismissed case (without
copying the Court here) requesting copies of the documents in which Insignia had
originally made the allegations it now repeats. Insignia Systems, Inc. v. News
Corporation, et al., No. 04-cv-04213 (JRT), Dkt. 863, 864 (D. Minn.) (hereinafter
“Insignia I”). It appears that, notwithstanding the 2011 commitments, neither Insignia
nor its counsel considered the provenance of the allegations that fill the “new”
Complaint.
4
      Insignia responded to the Counterclaim, alleging that it is “against public policy.”
We will leave it to Insignia to explain why federal judges should not enforce settlement
agreements negotiated with the help of federal magistrates.

                                               4
     CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 5 of 18



                serve as Special Master to resolve any disputes regarding enforcement or
                interpretation of the Agreement. Plaintiff disputes the relevance of the
                order cited by Defendants, particularly given that Defendants appear to
                agree that jurisdiction and venue in the District of Minnesota is proper.

    (4) Summary of factual stipulations or agreements:

                None at this time.

    (5) Statement of whether a jury trial has been timely demanded by any party:

                Plaintiff has timely demanded a jury trial on its claims.

                Defendants have timely requested a jury trial on their counterclaim.

    (6) Statement as to whether the parties agree to resolve the matter under the Rules of
        Procedure for Expedited Trials of the United States District Court, District of
        Minnesota, if applicable:

                The parties have not agreed to an Expedited Trial.

(c)Pleadings.

    Statement as to whether all process has been served, all pleadings filed, and any plan
    for any party to amend pleadings or add additional parties to the action:

                All process has been served and all pleadings have been filed. As of now,
                neither party plans to amend their pleadings or add parties to this action.
                Both parties reserve the right to request leave to amend the pleadings or add
                parties at a later time.

(d) Discovery of Electronically Stored Information. 5

    The parties have discussed the scope of electronic discovery, including relevance and
    proportionality, and any issues about preserving electronic discovery. The parties

5
        The Court refers counsel to “Discussion of Electronic Discovery at Rule 26(f)
Conferences: A Guide for Practitioners,” developed by the Federal Practice Committee,
to help attorneys and parties prepare for a meaningful discussion of electronic discovery
issues early in the litigation. The e-Discovery Guide is available on the Court’s website
http://www.mnd.uscourts.gov. If a formal plan or protocol is appropriate, the parties
should: (1) consider whether their plan should be submitted to the Court as a proposed
order; (2) serve early document requests pursuant to Rule 34 to facilitate their discussions
about electronic discovery, or, if early document requests are impracticable, a list of the


                                               5
     CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 6 of 18



   have also discussed the form or forms in which electronic discovery should be
   produced. They inform the Court of the following agreements or issues:

       A proposed electronic discovery plan and protocol, identifying areas of
       disagreement, is attached as Exhibit C.

(e) Fact Discovery.

   The parties should agree on their proposed plan using this form. To the extent that the
   parties cannot reach agreement on any particular item about scheduling or discovery,
   they should set forth their separate positions in their Rule 26(f) Report for discussion
   at the pretrial conference.

   The parties recommend that the Court establish the following fact discovery deadlines
   and limitations:

   Plaintiff’s Position: Discovery is open and should proceed without limitation.

   Defendants’ Position: As set forth above and in Defendants’ Answer and
   Counterclaim, Insignia’s current Complaint is filled with allegations of conduct pre-
   dating the 2011 Settlement Agreement, in some cases by more than a decade, in direct
   violation of Insignia’s contractual covenant not to ever re-assert such allegations. In
   this extraordinary circumstance, Defendants respectfully submit that discovery should
   be stayed until a proper pleading is before the Court. It would be unfair, as well as
   inefficient, to allow Insignia to take discovery about alleged facts or conduct that it
   previously agreed it would not “attempt to introduce as evidence, or otherwise assert”
   in this or any other proceeding. Defendants also should not be forced to litigate—and
   the Court should not have to waste time and expense deciding—a series of entirely
   predictable discovery disputes about pre-2011 materials and information while the
   issue of Insignia’s breach of the Settlement Agreement is pending.


types of documents the party will seek in discovery; (3) discuss where discovery sought
is stored, including storage on the party’s premises, data stored by a party using third
party providers (e.g., the “cloud”), storage on devices used by a party (or its employees,
for example) including laptops, smart phones or other personal devices; (4) discuss
whether email or other electronic communications will be sought and identify what
electronic discovery tools or techniques will be applied; and (5) discuss the other topics
relating to electronic discovery set forth in the Federal Rules of Civil Procedure. A plan
or protocol should be clear on how the plan or protocol will operate during the course of
fact discovery to satisfy a party’s obligation to respond to a first and subsequent set of
document requests.




                                             6
     CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 7 of 18



    Moreover, this is a problem of Insignia’s own making. Insignia could solve it by
    filing a proper Complaint that does not assert any alleged facts or conduct pre-dating
    the Settlement, and relies only on the very few specific allegations of post-2011
    conduct—which appear to concern contract negotiations with three particular retailers
    (out of hundreds involved in the industry) and which Defendants are confident have
    no merit whatsoever. The parties could then proceed to streamlined discovery on
    those allegations. Until the pleadings are appropriately limited in light of the explicit
    commitments made by Insignia in this Court, however, Insignia should not be allowed
    to multiply its breach and waste the time and resources of the Court and the parties by
    re-litigating issues that Insignia covenanted not to raise. 6

    Therefore, Defendants respectfully request that discovery be stayed pending
    resolution of an early dispositive motion on their Counterclaim (which Defendants
    intend to file within 30 days, see infra at section (g)(5)(A)). In the alternative,
    Defendants propose that discovery proceed on the schedule set forth below and in
    Defendants’ portion of Exhibit A, with directions from the Court that the scope of
    discovery shall be limited to those allegations in the Complaint that post-date the
    February 9, 2011 Settlement Agreement, and that no discovery pre-dating February 9,
    2011 shall be taken. Given that many of Insignia’s allegations are undated, and many
    clearly were improperly recycled from the previously settled litigation, it would be far
    more efficient for the Court to enforce the Settlement Agreement by requiring
    Insignia to file a revised pleading that complies with Insignia’s obligations and dates
    the relevant allegations, rather than start a process that will invite discovery motions
    based on guesswork.

    If, after discussing these matters with the parties at the upcoming conference, the
    Court would like to see briefing on a formal motion to stay, Defendants will be happy
    to submit such briefing promptly.

    Plaintiff’s Response: Defendants ask the Court to stay all discovery based on an
    issue of law that cannot affect the scope of discovery at all. Defendants’ request
    should be denied, for three reasons:



6
        Below in its Response, Insignia incorrectly suggests that the question of whether
it should be allowed to assert pre-settlement facts and conduct here should be determined
according to what a different court said in a footnote to a summary judgment decision in
a different case (Valassis v. News Corp., No. 17-cv-07378-PKC (S.D.N.Y.)), that
involves a different plaintiff, a different time period, and a different settlement agreement
and release. Regardless, the application of that settlement agreement’s contractual
release language to the pre-settlement evidence in that case was neither fully briefed nor
decided at summary judgment and will be before the New York court on motions in
limine the parties there are currently briefing.

                                              7
 CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 8 of 18



First, Defendants’ request is procedurally improper. If Defendants really believed
Plaintiff’s pleading was not “proper,” Defendants could have and should have filed a
timely motion to dismiss under Rule 12(b), or a timely motion to strike under Rule
12(f). They failed to do so. Defendants also chose not to file an actual motion to stay,
which could have and should have accompanied their (non-existent) Rule 12 motion,
and did not even raise the prospect of a discovery stay (nor their apparently-
forthcoming “dispositive motion”) during the parties’ Rule 26(f) conference. The
Court should reject Defendants’ invitation to decide this issue on the fly, without
timely-filed motions that Defendants, for whatever reason, chose not to make.
Answers are on file. Discovery is open, and should proceed apace under the liberal
discovery standard set by the FRCP.

Second, Defendants have not demonstrated and could not demonstrate good cause for
a stay anyway. Even when there has been a timely motion to dismiss, stays of
discovery are the exception rather than the rule, and this case is no “exception.”
Defendants recognize that discovery on their post-2011 conduct will proceed no
matter what. Any incremental burden in pursuing discovery into pre-2011 conduct is
minimal. Defendants, in fact, already have had to produce evidence of their pre-2011
anticompetitive conduct in other currently-pending cases, meaning Defendants could
produce those documents to Plaintiff at the push of a button.

Third, Defendants’ anticipated “dispositive motion” is meritless, and has no bearing
on the proper scope of discovery anyway. On the merits, public policy forecloses
Defendants’ efforts to conceal evidence of their continued course of wrongdoing, and
whether the parties actually intended to foreclose use of pre-settlement evidence in a
case about post-settlement misconduct will at least be a disputed factual issue.
Notably, the court in another pending case about Defendants’ ongoing anticompetitive
conduct recently rejected their attempt to use past settlement agreements to render
inadmissible evidence of pre-settlement unlawful conduct that remained probative of
post-settlement unlawful behavior. See Valassis v. News Corp., No. 17-cv-07378-
PKC (S.D.N.Y.), Dkt. 260 at 4 n.2. But anyway, whatever bearing the parties’ prior
settlement agreement may have on the use or introduction of evidence (a far-down the
road question for motions in limine, not a Rule 16 conference), it says nothing about
the discovery and development of evidence and Defendants’ obligation to produce
responsive documents. Regardless of whether any pre-2011 evidence is ultimately
admissible at trial, Defendants’ continued use of their pre-2011 anticompetitive
playbook makes discovery from the pre-2011 period highly relevant to development
of discovery in the post-2011 period—including for example, informing which of
Defendants’ employees to depose, and on what subjects.

Respectfully, the Court should reject Defendants’ improper efforts to use this Rule
26(f) report as a forum to brief a motion to stay that they decided not to file and could




                                          8
 CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 9 of 18



not win anyway, all premised, after failing to timely move to dismiss or strike, on a
now-forthcoming “dispositive motion” that is also meritless.

(1) The parties must make their initial disclosures under Fed. R. Civ. P. 26(a)(1) on or
    before October 16, 2019. If the parties plan to disclose documents by a
    description by category and location of documents, they will exchange copies of
    initial disclosure documents on or before November 28, 2019. (Defendants
    contend that the scope of these disclosures are likely to be impacted by required
    revisions to the Complaint, and that the same is true about the scope and timing of
    discovery itself, as explained above. Plaintiff disagrees, as explained above.)

(2) The parties must commence fact discovery procedures in time to be completed by
    [see Exhibit A]. The parties will discuss whether a date for the substantial
    production of documents should be set within the fact discovery period, to
    facilitate the taking of depositions.

(3) The parties have discussed the scope of discovery including relevance and
    proportionality and propose that the Court limit the use and numbers of discovery
    procedures as follows:

   (A) twenty-five (25) interrogatories served by each side;

   (B) seventy-five (75) document requests served by each side. To the extent a
      document request calls for all documents produced in another litigation, each
      individual request from the other litigation encompassed by such a request will
      count toward the total limit of seventy-five. The parties understand that
      objections to document requests must meet the requirements of amended Rule
      34(b)(2)(B). For the parties’ convenience, the Rule is set forth below:

          Rule 34
          (b) PROCEDURE.
            (2) Responses and Objections.
                (B) Responding to Each Item. For each item or category, the response
                must either state that inspection and related activities will be
                permitted as requested or state with specificity the grounds for
                objecting to the request, including the reasons. The responding party
                may state that it will produce copies of documents or of electronically
                stored information instead of permitting inspection. The production
                must then be completed no later than the time for inspection specified
                in the request or another reasonable time specified in the response.




                                         9
CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 10 of 18



  If the responding party producing copies of documents or copies of electronically
  stored information and the copies are not produced with the responses, another
  reasonable time must be specified in the response. If the requesting party disagrees
  that this is reasonable, the parties must meet and confer to agree on the timetable
  for production.

  (C) Plaintiff Proposes: one hundred (100) requests for admission served by each
     side. The parties will meet and confer regarding a protocol for the
     authentication of documents.

      Defendants Propose: twenty-five (25) requests for admission served by each
     side. Requests for admission meant solely to authenticate documents will not
     count toward the total limit of twenty-five.

  (D) Plaintiff Proposes: ten (10) factual depositions taken by each side, excluding
     expert-witness or third-party depositions. The parties have agreed to meet and
     confer regarding the geographical location for the depositions.

     Defendants Propose: twenty (20) factual depositions taken by each side. This
     limit shall include depositions taken pursuant to Fed. R. Civ. P. 45. The limit
     of 20 depositions includes any depositions from other matters that a party seeks
     to use under Fed. R. Civ. P. 32(a)(8). The parties reserve all rights to object to
     such use of depositions from other matters.

  (E) The parties have discussed the taking of depositions, including depositions
     pursuant to Rule 30(b)(6), and present the following agreements:

         (i)    Except as specified in section (3)(E)(ii), all depositions shall be
                governed by the time limit set forth in Fed. R. Civ. P. 30(d). With
                regard to court reporters, the parties shall endeavor to agree on one
                court reporting service to conduct all of the depositions. The parties
                agree that each deponent shall be allowed 30 days after being
                notified by the court reporter that the final transcript is available to
                review the transcript and make any changes in form or substance.
                The deponent shall sign and have notarized an errata statement
                listing the changes and reasons for making them. The parties shall
                serve errata statements within 30 days of the final transcript being
                available. The parties have agreed to meet and confer regarding the
                geographical location for the depositions.

         (ii)   The parties will confer in an effort to agree upon appropriate time
                limitations for Rule 30(b)(6) depositions after review of the topics
                identified in those deposition notices. To the extent the same witness
                is presented in response to a Rule 30(b)(1) notice and Rule 30(b)(6)


                                        10
CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 11 of 18



                  notice, counsel shall also make their best efforts to coordinate the two
                  depositions to minimize any inconvenience for the witness (e.g., by
                  conducting on the same day or on back-to-back days, if practicable).

        (iii)     Defendants Propose: Each party may notice up to two Fed. R. Civ.
                  P. 30(b)(6) depositions of another party, but each noticed deposition
                  counts as a separate deposition for purposes of the limitations in
                  paragraph (e)(3)(D) above.

                  Plaintiff Proposes: Given the parties’ agreement to meet and confer
                  regarding time limitations for 30(b)(6) depositions, Plaintiff does not
                  understand why multiple 30(b)(6) depositions of the same party would
                  be necessary.

  (F) The parties have discussed Rule 35 medical examinations and do not
      anticipate the necessity for Rule 35 medical examinations.

  (G) Other:

        (i)       The parties agree to discuss in good faith increasing the number of
               requests when appropriate.

        (ii)       As to any discovery dispute, the lawyers will try to resolve by e-mail
               and phone and no one will write letters to the other, including letters
               attached as pdf’s to emails. Each side will copy all of its emails to the
               email group distribution list provided by the other side.

        (iii) Documents will be produced on a rolling basis reasonably soon after
             they are located, collected, and reviewed by counsel.

        (iv) Plaintiff Proposes: Document production in response to any
            document requests served by October 11, 2019 will be substantially
            complete by December 20, 2019. Privilege logs of documents withheld
            in response to document requests served by October 11, 2019 will be
            served by January 10, 2020. The parties will meet and confer regarding
            subsequent rolling deadlines for document production and service of
            privilege logs.

                   Defendants Propose: Defendants contend that discovery should be
               stayed or limited as set forth above in section (e) until such time as the
               Court can determine its proper scope in light of a proper pleading.
               Beyond that, Defendants contend that Plaintiff’s proposed deadlines do
               not allow adequate time for the parties to negotiate custodians, search
               terms, and other discovery parameters, or to review and produce the
               potentially massive volume of documents and data that may be required.

                                          11
    CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 12 of 18



                 Defendants are willing to meet and confer with Plaintiff regarding a
                 reasonable schedule for rolling document productions once the overall
                 scope and timing of discovery has been resolved.

(f) Expert Discovery.

   (1) The parties anticipate that they will require expert witnesses at the time of trial.

      (A) Plaintiff anticipates calling at least two experts, in the areas of liability and
         damages. Plaintiff reserves all rights and identify the aforementioned areas
         without waiver of their rights to call experts from fields not yet identified.

      (B) Defendants anticipate calling up to three (3) experts, including, but not limited
         to, experts in the areas of liability and damages. Defendants reserve all rights
         and identify the aforementioned areas without waiver of their rights to call
         experts from fields not yet identified.

      (C) The parties must meet and confer to confirm the areas and fields (not
         necessarily the identity of the expert witnesses) on or before [see Exhibit A].

   (2) The parties propose that the Court establish the following plan for expert
       discovery:

      All expert discovery, including expert depositions, must be completed by [see
      Exhibit A]. The parties must meet and confer to coordinate expert depositions.
      This conference should immediately follow the disclosure of the experts so that all
      expert depositions can be coordinated and completed on time. The parties must
      inform their experts about the deadlines for expert disclosures and depositions in
      this Scheduling Order.

      Each side may call up to three (3) experts. Each side may take 1 deposition per
      expert.

              Plaintiff Proposes:

      (A)     Plaintiff will identify any expert who may testify at trial on behalf of
              Plaintiff and the initial expert written report(s) completed in accordance
              with Fed. R. Civ. P. 26(a)(2)(B) must be served on or before June 26,
              2020.

      (B)     The identity and any expert written rebuttal reports by Defendants to
              Plaintiff’s expert(s) must be served on or before August 7, 2020.

      (C)     The identity of any experts (non-rebuttal) who may testify on behalf of
              Defendants and any expert written report(s) completed in accordance with


                                             12
    CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 13 of 18



             Fed. R. Civ. P. 26 (a)(2)(B) must be served on or before June 26, 2020.

      (D)    The identity and any expert written rebuttal reports by Plaintiff to
             Defendants’ (non-rebuttal) expert(s) must be served on or before August 7,
             2020.

             Defendants Propose:

      (A)    Plaintiff will identify any expert who may testify at trial on behalf of
             Plaintiff and any expert written report(s) completed in accordance with Fed.
             R. Civ. P. 26(a)(2)(B) must be served on or before November 16, 2020.

      (B)    Defendants will identify any expert who may testify at trial on behalf of
             Defendants and any expert written report(s) completed in accordance with
             Fed. R. Civ. P. 26(a)(2)(B) must be served on or before January 15, 2021.

(g) Proposed Motion Schedule.

   The parties propose the following deadlines for filing motions:

   (1) Motions seeking to join other parties must be filed and served by March 13, 2020.
       The parties are aware that they must diligently pursue any investigation or discovery
       using the appropriate discovery tools available to meet this deadline.

   (2) Motions seeking to amend the pleadings must be filed and served by March 13,
       2020. The parties are aware that they must diligently pursue any investigation or
       discovery using the appropriate discovery tools available to meet this deadline.

   (3) [ONLY IF APPLICABLE] Motions seeking an amendment of the pleadings to
       add punitive damages must be filed and served by March 13, 2020. Defendants
       dispute that punitive damages are available on any of Plaintiff’s asserted claims.

      [Plaintiff’s agreement to the dates in this subsection (g) is contingent on entry of
      an overall discovery schedule along the lines Plaintiff proposes, rather than the
      unnecessarily protracted schedule proposed by Defendants.]


   (4) Non-dispositive motions.

      (A)    All non-dispositive motions relating to fact discovery must be filed and
             served by [see Exhibit A].

      (B)    All other non-dispositive motions, including motions relating to expert
             discovery, must be filed and served by [see Exhibit A].



                                            13
    CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 14 of 18



   (5) Dispositive Motions.

      Plaintiff’s Proposal:

          Dispositive motions must be filed and served by October 16, 2020.


      Defendants’ Proposal:

             (A) Defendants request that the Court set a briefing schedule to submit a
      dispositive motion for judgment on the pleadings, pursuant to Federal Rule of
      Civil Procedure 12(c), on their counterclaim for breach of contract, with
      Defendants’ moving brief to be filed within 30 days. As set forth in Paragraph
      (b)(2) of this Report, Defendants assert a counterclaim against Insignia for breach
      of contract relating to a settlement agreement and mutual release (“Settlement
      Agreement”) executed by NAM In-Store and Insignia on February 9, 2011.

              Defendants believe that expedited briefing on their counterclaim is proper
      in this case for two primary reasons. First, Defendants seek no discovery on this
      claim—Plaintiff’s breach is clear from the face of its Complaint and the issue is
      therefore ripe for this Court’s consideration. Second, resolution of Defendants’
      counterclaim is critical to determining the appropriate scope of discovery in this
      matter as well as the scope of the legal and factual issues that remain to be
      litigated. Whether Plaintiff can assert in this litigation the claims and underlying
      facts that are the subject of the Settlement Agreement’s mutual release and
      covenant not to sue will necessarily inform the discovery obligations of both
      parties and how quickly this matter can be tried by the court. It also may affect
      substantive issues such as what conduct is at issue and how the competitive
      landscape is to be defined. Accordingly, because the issue presented in
      Defendants’ counterclaim is ripe and a decision on its merits will materially affect
      the scope and progress of the rest of this litigation (including with respect to
      discovery as set forth above in section (e)), Defendants respectfully seek leave of
      this Court to file a Rule 12(c) dispositive motion on or before October 31, 2019.

             (B) Defendants propose that all other dispositive motions must be filed and
      served by May 29, 2021.

(h) Protective Order

   The parties have discussed whether they believe that a protective order is necessary to
   govern discovery and jointly submit the attached [proposed] protective order/report,
   identifying areas of disagreement, as Exhibit D. Given that the parties’ proposed
   form of protective order differs significantly from the standard form, they did not find


                                            14
    CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 15 of 18



   a redline against the standard form to be useful. If the Court nevertheless would like
   to see such a redline, the parties will provide it promptly.

   The parties intend to seek the entry of a protective order.

   The parties will start with the form available on the Court’s website under the Court
   Forms tab in the “Pretrial, Discovery and Trial Forms” section as a base template for
   their proposed protective order.
   http://www.mnd.uscourts.gov/local_rules/forms/Stipulation-for-Protective-Order-
   Form.pdf. The parties understand that they may tailor a proposed protective order to
   their case and will redline suggested modifications to the form.

(i) Claims of Privilege or Protection.

   The parties have discussed issues regarding the protection of information by a privilege
   or the work-product doctrine, as required by Fed. R. Civ. P. 26(f)(3)(D), including
   whether the parties agree to a procedure to assert these claims after production or have
   any other agreements under Fed. R. Evidence 502:

       The parties will include their agreement in their proposed Protective Order.

(j) Trial-Ready Date.

  (1) The parties agree that the case will be ready for trial on or after [see Exhibit A].

  (2) Plaintiff anticipates the length of the jury trial is ten (10) days.

       Defendants anticipate the length of the jury trial is twenty-one (21) days.

(k) Insurance Carriers/Indemnitors.

   (1) Defendants are not aware of any applicable insurance agreements at this time and
       reserve their right to amend at a future date, if necessary.

(l) Settlement.

   (1) Counsel must meet before the scheduled pretrial conference pursuant to Rule 26(f)
       of the Federal Rules of Civil Procedure and Local Rule 26.1 to discuss settlement.
       No later than three business days prior to the pretrial conference, the parties must
       prepare and file a joint Rule 26(f) Report in compliance with the rules. Please e-
       mail a copy to Magistrate Judge Thorson at thorson_chambers@mnd.uscourts.gov.
       In addition, the parties must send Magistrate Judge Thorson a confidential letter
       setting forth what settlement discussions have taken place, whether the party
       believes and early settlement conference would be productive and when it should
       occur, and what discovery, if any, the party believes would be necessary to conduct


                                             15
    CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 16 of 18



      before such a conference. The Court will discuss this topic with the parties at the
      pretrial conference and will set a date for an early settlement conference or for a
      status conference to determine when the case will be ready for a productive
      settlement conference.

   (2) The parties propose that a settlement conference be scheduled to take place before
       March 13, 2020.

   (3) The parties have discussed whether other alternative dispute resolution will be
       helpful to the resolution of this case and recommend the following:

             The parties believe that settlement negotiations are more likely to be fruitful
             after a period of initial discovery.

(m) Trial by Magistrate Judge.

      The parties have not agreed to consent to jurisdiction by the Magistrate Judge
      under 28 U.S.C. § 636(c). (If the parties agree to consent, file the consent with the
      Rule 26(f) Report.)

 DATE: October 1, 2019              /s/ Mark Musico

                                   SUSMAN GODFREY L.L.P.
                                   William Christopher Carmody
                                   Arun Subramanian
                                   Mark Musico
                                   1301 Avenue of the Americas, 32nd Floor
                                   New York, New York 10019
                                   (212) 336-8330
                                   bcarmody@susmangodfrey.com
                                   asubramanian@susmangodfrey.com
                                   mmusico@susmangodfrey.com

                                   Alejandra C. Salinas
                                   1000 Louisiana Street, Suite 5100
                                   Houston, Texas 77002
                                   (713) 651-9366
                                   asalinas@susmangodfrey.com

                                   NAPOLI SHKOLNIK PLLC
                                   Hunter Shkolnik
                                   360 Lexington Avenue, 11th Floor
                                   New York, New York 10017
                                   (212) 397-1000


                                            16
   CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 17 of 18



                            hunter@napolilaw.com

                            GUSTAFSON GLUEK PLLC
                            Daniel E. Gustafson (#202241)
                            Michelle J. Looby (#0388166)
                            Joshua J. Rissman (#0391500)
                            120 South 6th Street, Suite 2600
                            Minneapolis, Minnesota 55402
                            (612) 333-8844
                            dgustafson@gustafsongluek.com
                            mlooby@gustafsongluek.com
                            jrissman@gustafsongluek.com

                            Attorneys for Plaintiff

DATE: October 1, 2019        /s/ Kenneth A. Gallo

                            PAUL, WEISS, RIFKIND, WHARTON &
                            GARRISON, LLP
                            Kenneth A. Gallo
                            Jane B. O’Brien
                            2001 K Street, NW
                            Washington, D.C. 20006-1047
                            Tel: 202.223.7356
                            Fax: 202.204.7356
                            kgallo@paulweiss.com
                            jobrien@paulweiss.com

                            William B. Michael
                            1285 Avenue of the Americas
                            New York, NY 10019
                            Tel: 212.373.3648
                            Tel: 212.492.0648
                            wmichael@paulweiss.com

                            FREDRIKSON & BYRON, P.A.
                            Todd Wind (#0196514)
                            Nicole M. Moen (#0329435)
                            200 South Sixth Street, Suite 4000
                            Minneapolis, MN 55402-1425
                            Tel: 612.492.7000
                            Fax: 612.492.7077



                                    17
CASE 0:19-cv-01820-MJD-BRT Document 32 Filed 10/01/19 Page 18 of 18



                         twind@fredlaw.com
                         nmoen@fredlaw.com

                         Attorneys for Defendants




                                18
